Citation Nr: 1136933	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-02 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the right knee, to include internal derangement.

2.  Entitlement to a rating in excess of 10 percent for limitation of motion of the right knee due to degenerative arthritis and internal derangement.

3.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claims for increased ratings.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in correspondence received in January 2010, the Veteran withdrew his hearing request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further RO action in this appeal is warranted.

The Veteran and his representative contend that the Veteran's service-connected knee disabilities are more severe than is reflected in the currently assigned 20 percent and 10 percent ratings.  In his May 2011 brief, the Veteran's representative alleged that the Veteran's knee disabilities had worsened since his last VA examination in July 2007-over four years ago.  The United States Court of Appeals for Veterans Claims has held that when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In this regard, a December 2008 VA outpatient treatment record reflects that the Veteran used a cane brace on his left lower extremity.  The Veteran also alleges that he was recently prescribed new braces for his knees.  At his July 2007 examination, the Veteran was not using knee braces.

Under these circumstances, and to ensure that the record includes sufficient medical findings to adequately assess the current nature and severity of the Veteran's service-connected knee disabilities, the Board finds that the Veteran should be given another opportunity to undergo a more contemporaneous examination, with findings responsive to the applicable rating criteria.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain relevant treatment records from the VA Medical Center in Oklahoma City, Oklahoma dating since March 2009.

2.  After all records/responses are associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination of his knees by an appropriate examiner.  The entire claims file must be made available to the examiner designated to examine the Veteran, and each report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the left and right knees, expressed in degrees.  As to each knee, the examiner should indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, after considering the examination findings, and the Veteran's medical history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

Further, the examiner should indicate whether there is any lateral instability and/or recurrent subluxation in either knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, provide an assessment as to whether such instability is slight, moderate or severe.

The examiner should set forth all examination findings, along with a complete rationale for all conclusions reached.

3.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims on appeal.  The RO should consider and discuss whether any staged rating is warranted.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


